 

Exhibit 10.1

 



OPIANT PHARMACEUTICALS, LNC.

 

DIRECTOR AGREEMENT

 

This DIRECTOR AGREEMENT (this “Agreement”) by and between Ann MacDougall
(“Director”) and Opiant Pharmaceuticals, Inc. (“Company”), with its corporate
headquarters at 401 Wilshire Blvd., 12th Floor, Santa Monica, CA 90401, is dated
and effective as of May 5, 2016 (the “Appointment”).

 

W I T N E S S E T H:

 

WHEREAS, Company wishes to retain Director to provide certain services to
Company as set forth in Paragraph 1 below; and

 

WHEREAS, Director has agreed to provide the services on the terms and conditions
set forth in this Agreement. NOW,

 

THEREFORE, in consideration of the promises and of the mutual representations,
warranties and agreements set forth herein, Director and Company agree as
follows:

 

l. Duties. During the Term (as defined in Paragraph 4 below), Director shall
provide advisory services to Company as reasonably needed by Company (e.g.
attend at least four (4) in person Board meetings to the extent such are
scheduled and be available for Board calls upon reasonable notice) and serve as
a member of the Board of Directors (the “Board”) of Company (the “Duties”).
Director shall serve on committees and as Chair of committees as reasonably
determined by the Board. Director agrees to use her best efforts in connection
with performing the Duties under this Agreement. Director acknowledges and
agrees that she does not have the authority to bind Company with respect to any
matters, including the execution of agreements, without authorization from a
majority of the Board.

 

2. Fees. Director shall be compensated for performing the Duties as follows:

 

The cash compensation shall be equivalent to $40,000 per annum, paid in $10,000
installments after the end of each calendar quarter during which Director
serves, and pro-rated as appropriate. The Board may consider additional cash
compensation, as appropriate.

 

After May 13, 2016, Director also shall receive stock option compensation equal
to 35,000 options of the Company's common stock, each with a five-year life.
Each option shall be exercisable on a cashless basis at the higher price of: Ten
dollars ($10.00) per common share; or, should Company's stock closing price be
above Ten dollars ($10.00) on May 13, 2016, then the next higher round number
above that stock price. So long as Director remains on the Board, the options
shall vest as follows:

 

11,667 options upon the uplisting of Company to The NASDAQ Stock Market;

 

11,667 options upon the cumulative funding of Company of or in excess of five
million dollars ($5,000,000) by institutional investors starting from the
Appointment Date; and

 

11,666 options upon the first submission of a New Drug Application to the U.S.
Food and Drug Administration for one of Company's products by Company itself or
a Company licensee.

 

In the future the Board may consider additional option compensation, as
appropriate.

 

3. No Benefits: Taxes; Expenses.

 

(a) Director is not an employee of Company and will not be entitled to
participate in, or receive any, benefit or right as a Company employee under any
Company employee benefit and welfare plans, including, without limitation,
employee insurance, pension, savings and security plans, as a result of her
entering into this Agreement.

 



 

 

 











(b) Director shall be responsible for all estimated, withholding, social
security, disability, unemployment, self employment and other taxes, imposed on
Director by the federal government or any other domestic or non-domestic,
federal, state, or local tax authority.

 

(c) Company shall reimburse Director for her reasonable and documented expenses
associated with rendering the Duties that are consistent with the reimbursement
policies and procedures of Company.

 

4. Term and Termination. The term of this Agreement (the “Term”) shall commence
on the Appointment Date and shall terminate upon Director ceasing to be a member
of the Board in accordance with the organizational documents of Company. For
clarity, this Agreement does not guarantee Director that she shall be a member
of the Board for any set period of time and that her appointment to the Board is
subject to discretion of Company's stockholders and Board in accordance with
Company's organizational documents. Notwithstanding the foregoing, this
Agreement may be terminated by Company for “Cause” upon written notice. “Cause”
means (i) Director has willfully breached or willfully neglected her duties and
responsibilities as a member of the Board or a committee, (ii) conviction of or
a plea of no contest by Director with respect to a felony occurring on or after
the execution of this Agreement, (iii) material breach of this Agreement by
Director, (iv) acts of fraud, dishonesty, misappropriation, or embezzlement by
Director, (v) willful failure by Director to comply with the Board's reasonable
orders or directives consistent with Director's position, or (vi) becoming
disqualified or prohibited by law from serving as Director of Company; provided,
however, that in the case of any act or failure to act described in clauses (i),
(iii), or (v) above, such act or failure to act will not constitute Cause if,
within ten (10) days after notice of such act or failure to act is given to
Director by Company, Director has corrected such act or failure to act (if it is
capable of connection). Paragraphs 5 through 15 hereof shall survive the
termination or expiration of this Agreement.

 

5. Confidential Information. During the Term, and at any time thereafter,
Director shall not, without the Mitten or electronic consent of Company's Chief
Executive Officer or the consent of a majority of the Board, disclose to any
person, firm or corporation (except, during the Term, to the extent necessary to
perform her duties hereunder) any customer lists, trade secrets, reports,
correspondence, mailing lists, manuals, price lists, Board lists, prospective
Board lists, letters, records or any other confidential information relating to
the business of Company or any persons or entities controlling, controlled by or
under common control with Company (“Affiliate”) of Company and shall not,
without the written or electronic consent of Company's Chief Executive Officer
or the consent of a majority of the Board, deliver any oral address or speech or
publish, or knowingly permit to be published, any written matter in any way
relating to confidential information regarding the business of Company or any
Affiliate

 

6. Non-Disparagement. During the Term and at all times thereafter, Director
shall not malign, criticize, or otherwise disparage Company, the Affiliates or
their respective officers or directors.

 

7. Delivery of Records and Injunctive Relief.

 

(a) Upon the end of the Term or upon termination, Director shall deliver to
Company all correspondence, reports, customer lists, office keys, manuals,
advertising brochures, sample contracts, price lists, Board lists, prospective
customer lists, mailing lists, letters, records and any and all other documents
pertaining to or containing information relative to the business of Company or
shall provide Company with written certification that all such tangible records
of Company has been destroyed.

 

(b) Director understands that in the event of a violation of the provisions of
this Paragraph 7, Company shall have the right to seek injunctive relief, in
addition to any other existing rights provided herein or by operation of law,
without the requirement of posting bond. The remedies provided in this Paragraph
7 shall be in addition to any legal or equitable remedies existing between
Director and Company, and shall not be construed as a limitation upon, or as
alternative or in lieu of, such remedies.

 

8. Indemnification. Company shall indemnify Director from any loss, damage, cost
or expense (including reasonable attorney's fees) (“Loss”) arising from or
related to a third party claim, demand, assessment, action, suit or proceeding
("Claim"), including without limitation, any Claim arising from or related to
Director's services in her capacity as a member of the Board. Notwithstanding
the foregoing, Company shall not be liable for Losses to the extent such Losses
are caused by the negligence, recklessness or misconduct of Director or breach
of any of the terms of this Agreement by Director.

 



 

 

 

 

9. Insurance. Upon the Board’s determination, Company will procure Directors and
Officers insurance providing reasonable coverage to the Board.

 

10. Survival. Notwithstanding anything to the contrary in tills Agreement, the
parties agree that Director's obligations under Paragraphs 5, 6, and 7 of this
Agreement and Company's obligations under Paragraph 8 of this Agreement shall
continue despite the expiration of the term of this Agreement or its
termination.

 

11. No Agency Relationship. This Agreement does not, and shall not be deemed to,
make either party hereto the agent or legal representative of the other for any
purpose whatsoever. Neither party shall have the right or a authority to assume
or create any obligations or responsibility whatsoever, express or implied, on
behalf of or in the name of the other, or to bind the other in any respect
whatsoever.

 



12. Independent Contractor. In making g and performing tills Agreement, Director
shall act at all times as an independent contractor and nothing contained in
this Agreement shall be construed or implied to create between Director and
Company an agency, partnership, or employee-employer relationship, or to create
between Director and Company any other form of legal association or arrangement
which imposes liability upon one party for the act or failure to act of the
other party.

 

13. Assignment. This Agreement shall be binding upon the parties hereto, the
heirs and legal representatives of Director and the successors and assigns of
Company. Director may not assign or otherwise transfer any of her rights or
obligations under this Agreement without the prior written or electronic consent
of Company.

 

14. Notices. Except as set forth in (b) herein, any notice required, permitted
or intended to be given under this Agreement shall be in writing and shall be
deemed to have been given only if delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid to the appropriate
address shown below, or such revised address as is delivered to the other party
by the same means.

 

(a) Notices to Company shall be sent to: Opiant Pharmaceuticals, Inc.

 

Attn: Chief Executive Officer



401 Wilshire Blvd., 12th Floor



Santa Monica, CA 90401

 

(b) Notices to Director shall be sent to the most recent address or email
address on file with Company.

 

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties in connection with the subject matter hereof, supersedes any and all
prior agreements or understandings between the parties and may only be changed
by agreement in writing between the parties.

 

16. Construction. This Agreement shall be construed and enforced in accordance
with the laws of the State of California, without application of the principles
of conflicts of laws.

 

17. Counterparts; Signatures. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by email of a signed pdf or signed scanned document, and any signatures
contained therein shall be considered original signatures.

 



 

 

 



18. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement the day and year first above written.

 







    OPIANT PHARMACEUTICALS, INC.               By: /s/ Kevin Pollack       Kevin
Pollack       Chief Financial Officer         Date: May 5, 2016  



 



  By: /s/ Ann MacDougall       Ann MacDougall      

Date: May 5, 2016

 

 





 

 



 

